of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date uil the honorable joseph r pitts member u s house of representative sec_150 north queen street suite lancaster pa attention -------------- dear congressman pitts cc ita b4 ------------ conex-149596-09 i am responding to your inquiry dated date on behalf of your constituent who asked why she cannot take the first-time_homebuyer credit for a home that she purchased from her mother’s estate eligible first-time homebuyers may claim a credit against income_tax for the purchase of a principal_residence sec_36 of the internal_revenue_code the code the credit is not allowed however for acquisitions from certain related_persons related_persons include an executor of an estate and a beneficiary of the estate except for a sale_or_exchange that satisfies a pecuniary_bequest sec_36 and sec_267 of the code if your constituent is a beneficiary of her mother’s estate she will not qualify for the first- time homebuyer credit for purchasing a home from the executor of the estate unless the sale of the home satisfies a pecuniary_bequest the statute does not contain any exceptions or grant the internal_revenue_service the authority to make exceptions to this rule any changes to this rule would require legislative action by congress conex-149596-09 i hope this information is helpful if you have any questions please contact --------------------or me at --------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax and accounting
